Citation Nr: 1517685	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment in the amount of $2,880.00 was properly created as a result of the Veteran's receipt of additional compensation benefits for dependent child S. when she was in receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active military service from April 1988 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During the course of the appeal, the Veteran repaid the debt at issue.  He, however, has not withdrawn the claim related to the creation of the debt.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's child S. elected to receive Chapter 35 education benefits on August 24, 2009.

2.  In November 2009, the Veteran was notified of an October 2009 rating decision, which awarded the Veteran service connection for several disabilities with a combined rating of 100 percent, and granted basic eligibility for DEA (Chapter 35) benefits, all effective August 1, 2009.
 
3.  The Veteran was notified in November 2009 that he would receive additional compensation benefits for child S. for a period of time, beginning in September 2009, and concluding when she graduated from college; Chapter 35 benefits were also awarded during that period of time, resulting in a duplication of benefits. 

4.  The overpayment of disability compensation benefits in the amount of $2,880.00 was solely the result of VA administrative error for which the Veteran had no reason to be aware.

CONCLUSION OF LAW

The overpayment of VA compensation benefits, in the amount of $2,880.00, was created based solely on administrative error on the part of VA and, therefore, the debt was not properly created.  38 U.S.C.A. §§ 3562, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.500, 3.707, 21.3023 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt in question.

By way of an October 2009 rating decision, the Veteran was awarded service connection for several disabilities with a combined rating of 100 percent, effective August 1, 2009, the first day of the month following his separation from service.  Basic eligibility for DEA benefits was also established, effective on the same date.   

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  Generally, a child is a dependent when under the age of 18 years.  An exception is when the child continues education but not after the age of 23 years.  See 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a) (2014).

In order to prevent the duplication of benefits, the commencement of a program of education, including from DEA benefits, shall be a bar to increased rates or additional amounts of compensation because of such a person when the eligibility is based upon the total permanent disability of the parent.  See 38 U.S.C.A. § 3562 (West 2014); 38 C.F.R. § 21.3023(a)(1) (2014).

In this case, because child S. was a student at the time of the initial decision, the November 2009 notice letter informed the Veteran that she would remain on his award until her graduation date, which was estimated to be June 1, 2013.  In June 2010, however, the Atlanta, Georgia, RO informed the Winston-Salem, North Carolina, RO that child S. elected and had been in receipt of Chapter 35 education benefits since August 24, 2009.  Thus, the RO was indeed aware of child S.'s status as a student at the time of the November 2009 letter to the Veteran, but apparently unaware that she had elected to receive Chapter 35 education benefits.  The reason for this is unclear.  

In June 2010, the RO notified the Veteran that he was being paid in excess of what he was entitled, because he could not receive the increased award during the time period for which child S. was receiving Chapter 35 education benefits.  The RO proposed to reduce the Veteran's monthly benefits and also notified him that an overpayment was created.  In September 2010, the RO reduced the Veteran's monthly benefits retroactively to September 1, 2009.  He was later informed that this created an overpayment of $2,880.00.

The Veteran argues that the creation of this debt is not valid.  He argues that the mistake made was not the fault of either himself or child S.  He indicates that there would have been no way for him to know that an error existed.

Given the above circumstances applied to the relevant law, from September 2009 to September 2010, the Veteran received monetary benefits to which he was not entitled as he was in receipt of additional compensation benefits for child S. as a dependent when child S. was in receipt of Chapter 35 education benefits in her own right.  As noted previously, this type of duplication of benefits is prohibited.  See 38 U.S.C.A. § 3562; 38 C.F.R. § 21.3023(a)(1).  

It was on this basis that the RO proposed to reduce the Veteran's compensation benefits retroactively from September 1, 2009.  He was informed of the proposed reduction in a June 2010 letter, in which he was also provided the opportunity to request a personal hearing and submit additional evidence related to the proposed reduction.  38 C.F.R. § 3.105(h), (i) (2014).  No hearing was requested.  The RO implemented the reduction in September 2010, which created an overpayment of $2,880.00.  The Veteran has not submitted disagreement with either the reduction in benefits or the calculated amount of the overpayment; rather, he disagrees with the validity of the debt itself.

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014).

Administrative errors include actions that grant or deny entitlement, whether based upon mistake of fact or law.  VAOPGCPREC 2-90 (Mar. 20, 1990) (describing errors of fact, e.g., VA mistakes or overlooks the facts of record or makes a purely clerical error versus errors of judgment; VA fails to properly interpret, understand and follow existing procedure or legal requirements); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997).  Sole administrative error, however, may be found to occur only in cases where the Veteran had no knowledge of the erroneous award, or had no cause to know that payments were erroneous.  Such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan, 10 Vet. App. at 174-75 (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

In this case, the overpayment at issue appears to be due to administrative error for which the Veteran had no reason to be aware.  The Veteran was notified of his child's eligibility for DEA benefits, effective August 1, 2009, by way of the October 2009 rating decision, for which he received notification in November 2009.  The record reflects that child S. had elected to receive Chapter 35 education benefits on August 24, 2009, prior to the Veteran's rating decision.  The November 2009 notice included notation of child S.'s status as a student and an indication that he would receive an additional award until she graduated.  He was not notified until June 2010 that the duplication of benefits at issue was an error.

In light of the above timeline, while there was indeed an overpayment, the Board finds first that the RO committed administrative error.  At the time the RO made its decision to include child S. on the Veteran's award, child S. was already in receipt of Chapter 35 education benefits.  The RO indeed knew that she was a student, as they indicated such on the November 2009 letter to the Veteran.  The RO erroneously provided the Veteran with an added benefit due to child S despite her receipt of Chapter 35 benefits which they seemingly were aware, or at the very least should have been aware.  Thus, administrative error occurred in this case.  Further, the Veteran did not know that such an overpayment existed and there is no reasonable expectation that he should have known.  The Chapter 35 benefits were awarded to his child prior to his notification of award for himself.  The Veteran clearly stated in his various statements to the Board that he had no reason to know any error existed and he should not be held responsible for the error on the part of the RO.  There is no indication in the record that the Veteran committed any act of commission or omission in relation to the circumstances in which the overpayment in question was created.  

The Board finds that the Veteran was without fault in allowing the dual payments to take place as a result of the administrative processing that evolved in this case, and accordingly determines that the overpayment in this case was the result of sole administrative error.  In view of this finding, the Board concludes that the $2,880.00 overpayment in this case was not properly established.  38 C.F.R. §§ 3.500, 3.707, 21.3023.


							(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that the debt resulting from the overpayment of benefits in the amount of $2,880.00 is not valid; the benefit sought on appeal is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


